DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the spectrophotometer" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
For this to be an accurate claim limitation, claim 3 needs to depend on claim 2.
For the purpose of examination, an alternative claims rejection of claims 3 and 7 will be provided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2008-189969 of Nishimura.
As to claim 1, Nishimura teaches an ozone water generator (Nishimura, [0001]) comprising:
a cathode and an anode, separated by a membrane, the anode and cathode each have an array of holes to allow water to flow through to the membrane (Nishimura, [0015] – [0018] and Fig. 2);
 a housing enclosing the cell and having a cathode housing portion and an anode housing portion separated by the membrane, the cathode housing portion configured to allow water to flow across the cathode and the anode housing portion configured to allow water to flow across the anode to produce ozonated water flowing from the anode and configured to allow at least some of the ozonated water from the anode to flow through an ozone concentration detector integrated within the housing (Nishimura, [0019] – [0022] and Fig. 2); and; 
input and output ports coupled to the housing to allow water to flow separately through both portions of the housing (Nishimura, [0019] – [0020] and Fig. 2).

    PNG
    media_image1.png
    705
    478
    media_image1.png
    Greyscale

As seen in Nishimura, a frame container (1) has the anode, cathode and membrane stacked and retained therein. The anode and cathode comprise mesh materials, thus having holes to allow water to pass there through. The frame includes inlets (12/13) and outlets (16/17) such that within ozone outlet 16 there is provided an ozone concentration detector.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura as applied to claim 1 above, and further in view of J. van den Broeke et al “Use of on-line UV/Vis-spectrometry in the measurement of dissolved ozone and AOC concentrations in drinking water treatment” Water Science & Technology, 2008, p. 1169-1175.
As to claim 2, Nishimura teaches to the apparatus of claim 1.
Nishimura does not teach that the ozone detector is a spectrophotometer.
Broeke teaches of ways to detect ozone and assimilable organic carbon (AOC) in drinking water by spectral measurements (Broeke, Abstract).
Broeke additionally teaches that the ozone concentration is detected using an online UV/Vis spectrophotometer that is a compact submersible sensor placed directly in the liquid media (Broeke, p. 1170 UV/Vis spectrometer).
As such one of ordinary skill in the art would be motivated to substitute the ozone detector of Nishimura with that of Broeke in producing a predictable result in obtaining the inline ozone concentration within the water supply.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishimura as per Broeke so as to utilize a spectrophotometer as an ozone concentration detector inline of a water supply to provide the ozone concentration therein.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura as applied to claim 1 above, and further in view of US 2003/0025909 of Hallstadius.
As to claim 3, Nishimura teaches to the apparatus of claim 1.
Nishimura does not teach a bubble trap.
Hallstadius teaches of ways to determine the concentration of substances in a sample (Hallstadius, Abstract).
Hallstadius additionally teaches that bubbles can interfere with measurements such that a bubble trap is placed inline and before the detector to obtain a more accurate concentration detection (Hallstadius, [0124]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishimura as per Hallstadius so as to utilize a bubble trap before the ozone detector in order to remove bubbles from the liquid in order to obtain a more accurate concentration.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura as applied to claim 1 above, and further in view of US 2016/0101997 of Hamaguchi et al.
As to claim 4, Nishimura teaches to the apparatus of claim 1.
Nishimura teaches that the membrane is nafion (Nishimura, [0017]).
Nishimura does not teach the specifics of the anode and cathode .
Hamaguchi teaches of a membrane electrolysis device that generates ozone (Hamaguchi, [0002]).
Hamaguchi additionally teaches the anode comprises a niobium substrate onto which an electrically conductive diamond anode catalyst is disposed that is doped with boron in order to control the conductivity and be corrosive resistant (Hamaguchi, [0068] – [0070]).
Nishimura also teaches that anode comprises platinum or a platinum coated metal (Nishimura, [0017]), which Hamaguchi also teaches as an equivalent material for the anode (Hamaguchi, [0068]).
Additionally Hamaguchi teaches the cathode comprises a base of stainless steel that is covered with gold as a catalyst material that is not embrittled by hydrogen (Hamaguchi, [0079]).
Nishimura teaches the cathode catalyst is platinum or silver (Nishimura, [0018]), materials that are also disclosed by Hamaguchi as equivalent alternatives (Hamaguchi, [0079]).
Thus it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a predictable result in the substitution of the electrode materials of Nishimura with that of Hamaguchi as well as utilizing an anode composition that has desirable corrosion resistance in producing ozone and a cathode composition that is not embrittled with hydrogen.
It is further noted that Hamaguchi teaches the membrane is Nafion (Hamaguchi, [0095]).

Claims 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Broeke as applied to claim 2 above, and further in view of US 2009/0219513 of Shakespeare et al.
As to claim 5, 6 and 8, Nishimura in view of Broeke teach to the apparatus of claim 2.
Nishimura in view of Broeke do not teach to the specifics of the spectrophotometer.
Shakespeare teaches of measurements within a solution, including ozone concentration (Shakespeare, [0032]).
Shakespeare further teaches a LED with a UV output at 255 nm and a matched detector such that the spectrophotometer directs the light through a quartz cuvette (optically transparent) to obtain an accurate ozone concentration within the sample (Shakespeare, [0022], [0029] – [0032]).
As seen in Shakespeare, a portion of water within a tank is taken and passed through the cuvette, being returned to the tank after analysis (Shakespeare, [0021] and Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishimura in view of Broeke as per Shakespeare so as to utilize the desired spectrophotometer set up in order to obtain an accurate flow through detection of ozone within the sample.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Broeke as applied to claim 2 above, and further in view of US 2003/0025909 of Hallstadius.
As to claim 3, Nishimura in view of Broeke teach to the apparatus of claim 2.
Nishimura in view of Broeke do not teach a bubble trap.
Hallstadius teaches of ways to determine the concentration of substances in a sample (Hallstadius, Abstract).
Hallstadius additionally teaches that bubbles can interfere with optical measurements such that a bubble trap is placed inline and before the spectrometer to obtain a more accurate concentration detection (Hallstadius, [0124]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishimura in view of Broeke as per Hallstadius so as to utilize a bubble trap before the ozone detector in order to remove bubbles from the liquid in order to obtain a more accurate concentration.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Broeke and Hallstadius as applied to claim 3 above, and further in view of US 2009/0219513 of Shakespeare et al
As to claim 7, Nishimura in view of Broeke and Hallstadius teach to the apparatus of claim 3.
Nishimura does not teach to the bubble trap.
Hallstadius teaches of ways to determine the concentration of substances in a sample (Hallstadius, Abstract
Hallstadius additionally teaches that bubbles can interfere with optical measurements such that a bubble trap is placed inline and before the spectrometer to obtain a more accurate concentration detection (Hallstadius, [0124]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishimura in view of Broeke as per Hallstadius so as to utilize a bubble trap before the ozone detector in order to remove bubbles from the liquid in order to obtain a more accurate concentration.
Nishimura in view of Broeke and Hallstadius do not teach only a portion of the water goes through the bubble trap to the spectrophotometer.
Shakespeare teaches of measurements within a solution, including ozone concentration (Shakespeare, [0032]).
Shakespeare also shows that only a portion of water within a tank is taken and passed through the cuvette, being returned to the tank after analysis (Shakespeare, [0021] and Fig. 3). Shakespeare also teaches a filter in line before the cuvette to remove impurities therein (Shakespeare, Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishimura in view of Broeke and Hallstadius as per Shakespeare so as to utilize the desired structural orientation of the apparatus to effectively remove impurities from the water sample in obtain the desired ozone concentration therein.

Claim Objections
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted that the best version of the incorporation of claim 9 into claim 1 includes both claims 2 and 3 as the bubble trap is closely associated with utilizing a spectrophotometer as the ozone detector.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of copending Application No. 17/041,958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they each recite the cell, housing, ports and integrated ozone detector.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759